Order rmanimously modified, on the law and on the facts, so as to fix the values for the property designated as 176 Broadway, Manhattan, as follows: For the tax years, 1956-1957, 1957-1958 and 1958-1959: ' Land $1,200,000, Building *607$450,000, Total $1,650,000. As so modified, the order is affirmed, with $20 costs and disbursements to petitioner-appellant-respondent. The values fixed by Special Term for the building are not justified on this record. Settle order on notice. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.